Citation Nr: 0732021	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-44 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease 
with myocardial infarction to include as secondary to 
service-connected diabetes mellitus or post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active service from September 1971 to 
September 1974, and from January 1978 to April 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2007, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.

It is noted that at the aforementioned hearing, the veteran 
moved to amend his claim as secondary to his service 
connected diabetes and PTSD condition.  He expressly wanted 
the Board to take jurisdiction and waived RO consideration at 
the hearing.    
  
Although the appeal also originally included the issues of 
service connection for Type II diabetes mellitus and PTSD, 
both issues were granted by rating decision in February 2006 
and August 2006, respectively.  These issues are therefore no 
longer in appellate status.	

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

An August 2006 letter from R.G.W. reflects that the veteran 
retained a private attorney to help him with his Social 
Security Administration (SSA) disability benefits.  It is 
uncertain whether the veteran has already filed a claim 
and/or has been awarded benefits.  The claims file is devoid 
of any such records to make that determination and to make a 
decision on the veteran's claim before the Board.  To be 
sure, these records should be requested and obtained.  

Further, the veteran testified at his hearing that he 
currently receives treatment at a VA outpatient clinic in 
Lufkin, Texas.  The most current VA medical evidence of 
record is from August 2006.  Thus, updated VA medical records 
should also be obtained.   

In addition, the veteran has submitted various articles 
noting a link between heart and vascular disease and 
diabetes.  At his July 2007 hearing, the veteran testified 
that he had not been provided a VA cardiovascular examination 
to determine the cause of his coronary artery disease.  In 
light of this and the veteran's amended claim, a VA 
examination should be scheduled accordingly.  

Accordingly, the case is REMANDED for the following actions:

1.  The SSA should be requested to 
furnish copies of any and all 
administrative and medical records 
related to any application for disability 
benefits filed by the veteran.

2.  Current treatment records from the VA 
Health Care System should be obtained.

3.  The veteran should be scheduled for a 
VA examination.  The claims folder and a 
copy of this REMAND must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  If 
answering any question or making any 
determination would require the examiner 
to resort to speculation, the examiner 
should so state.  The examiner is asked 
to express an opinion to the following 
questions: 

a)  Is it likely, at least as likely as 
not (a 50 percent probability), or 
unlikely that the current residuals of a 
heart attack were caused by the veteran's 
service?

b)  Is it likely, at least as likely as 
not (a 50 percent probability), or 
unlikely that the current residuals of a 
heart attack are secondary to the 
veteran's service-connected diabetes?

c)  Is it likely, at least as likely as 
not (a 50 percent probability), or 
unlikely that the current residuals of a 
heart attack are secondary to the 
veteran's service-connected PTSD?

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate 
the veteran's service connection claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran 
of all relevant actions taken on his 
claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



